Case: 12-1313   Document: 39     Page: 1   Filed: 10/15/2012




           NOTE: This order is nonprecedential.


   Wntteb $)tate~ ~ourt of ~peaI~
       for tbe jfeberaI ~trtutt

            IMAGINAL SYSTEMATIC, LLC,
                  Plaintiff-Appellee,
                            v.
             LEGGETT & PLATT, INC. AND
           SIMMONS BEDDING COMPANY,
                Defendants-Appellants,
                          AND

                DOES 1-10, INCLUSIVE,
                     Defendants.


                        2012-1313


    Appeal from the United States District Court for the
 Central District of California in case no. 10-CV-7416,
 Judge R. Gary KIausner.


                     ON MOTION


                       ORDER
    Leggett & Platt, Inc. and Simmons Bedding Company
 move without opposition to withdraw Donald E. Tiller as
 counsel.
Case: 12-1313      Document: 39      Page: 2    Filed: 10/15/2012




 IMAGINAL SYSTEMATIC, LLC    v. LEGGETT & PLATT, INC.        2

       Upon consideration thereof,
       IT Is ORDERED THAT:
       The motion is granted.


                                       FOR THE COURT



                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s26